1 1 LU 1

 

 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 10
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x
RICHARD FARMER,
17-CV-9300 (GBD)
Plaintiff,
OBJECTION AND
f ella NO CONSENT TO
Ce we JURISDICTION
-against- ve

FZOAD.COM ENTERPRISES INC.,

D/b/a MANHATTAN EYEWORKS, .
D/b/a CHELSEA VISION ASSOC] “a
DENTAL ASSOCIATES OF NEV
GREENWALD & MATANI PTR,
DAVID FOREST GROSS,
MUKUND J. MATANI, and GARY GRE

Defendants.

 

TO: HON. GEORGE B. DANIELS, United States District Judge gga:
ONA T. WANG, United States Magistrate Judge .

(OTW)

(OTW)

 
  
   
 
 
 
 

 

OBJECTION AND NO CONSENT TO (OTW) JURISDICTION DUE TO

HE

VIOLATIONS OF THE CODE OF CONDUCT FOR UNITED STATES JUDGES AND

OTHER U.S. CONSTITUTIONAL RIGHTS

PLEASE TAKE NOTICE Richard Farmer appearing Pro Se unequivocally obj
Judge Ona T. Wang Report and Recommendation (“R&R”) , id. “Docket 85”), dated! 6

the report and recommendation is completely contradictory to fact and is false, the (“R:

 

ects to
13/2019,
R”) its

design is to overturn a District Judge George B. Daniels July 30, 2018 decision and order by

deceit, collusion and fraud orchestrated by opposing Counsel Gardner, Co-Counsel Weiner and

Judge Wang prejudicing of the Plaintiff who is appearing as a Pro Se Litigant.

 

In addition Plaintiff does not consent to Judge Wang jurisdiction due to the vid
the Code of Conduct for United States Judges and other violations of his First Amendin
. . tgs |
Rights to the United States Constitution Freedom of Speech and Freedom of Expression

|

|

|

Page 1 of 6 !
|

 

tions of

ent

).
 

|
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 20
|
|
|

f 21

|
Supplied by the Plaintiff [1] Copy of the Canon rules Code of Conduct for United States

Judges - Compliance with the Code of Conduct. (See Exhibit “A”) |
|

In addition; Plaintiff objects to the striking of id., (“Docket 83”), dated May 21,

|
Plaintiffs letter to the Court and the attached production of new factual evidence that both

|
opposing Counsel’s made false misrepresentations before the Court. |
|

2019 of

Deleting, concealing or striking Plaintiff's letter and factual evidence from the court

docket was a violation of Plaintiffs First Amendments Rights to the United States Cot

 

itution

Freedom of Speech and Freedom of Expression, you cannot violate a party’s constitutio rights

to continue and agenda of deceit.

Besides that you cannot reprimand, punish or admonish someone or a party fo

earsay,

the statements opposing counsel Joshua Weiner made before the court in regards to Plaintiff's

past and current cases are hearsay and his attempts at prejudicing Plaintiff before the

Plaintiff objects. |

Below are additional elements as to why Plaintiff objects to Judge Wang ison

‘urt

|
1, Judge Wang you have violated the Cannon Rules of Judicial Mis¢onduct

and tainted Plaintiffs case.
2. Judge Wang you have prejudiced Plaintiff before the Court.

3. The April 29, 2019 id. Docket Court Order scheduling the May 2

Court conference was a ruse for the Plaintiff to appear for the purposes|o

3, 2019

f

obtaining Plaintiff's court testimony for the opposition/fellow officers of the court

an advantage to use as ammunition once the Default Judgment is vacated.

4. Judge Wang you have directed opposing counsel to obtain the May 23,2

019 court

transcripts so that they can have an advantage over Plaintiff once your report and

recommendation to overturn District Judge George B. Daniels July 30, 2018

decision and order Default Judgment was approved.

Page 2 of 6

 

 
|}. L 1

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 30

f21

5. Judge Wang your Report and Recommendation contradictory to the facts

and you treated Plaintiff with such extreme bias in the court room because

Plaintiff appeared as a Pro Se Litigant. |
|

6. Judge Wang making at statement during proceedings [sic]; Pro St

Litigants are treated with less stringent standards does not give a judge the right to

abuse their powers on the bench so favors can be conducted for fellow officers of

the court just because they are licensed attorneys sworn under oath.

There are good attorneys and bad attorneys, the like there are good judges and bad

judges, a Plaintiff or a party to the action who alerts a court of attorney misrepresentation should

not be bullied into silence and admonished by a Judge to keep the litigant silent through

erroneous court orders and acts of intimidation.

7. Judge Wang you have given testimony on the record on May 23,/2
during the scheduled court conference speaking for Defendant Dr. Munky

Matani who passed away on September 23, 2018, that is a violation.

The May 23, 2019 court transcripts inside court room 20D speaks for itself and w
that opposing Counsel Alexander gave a number misrepresentation that contradict the ev

you outlined in your report and recommendation to Judge Daniels.

Judge Wang you cannot retaliate against, bully, penalized or threatens with san¢ti

Pro Se Litigant or a party who alerts the Court of attorney misrepresentation.

019
nd

e see

ents that

ions a

Judge Wang you cannot hide behind or use the power of the bench as an excuse and

quote the oath of office and being an officer of the Court as reason to avoid and ignore|al

legation

of attorney misrepresentation, you have to address those allegations before the Court which you

failed to do.

Yelling in a court room during proceedings and treating litigants or attorneys ina

demonstrably egregious and hostile manner and engaging in partisan political activity or

inappropriately partisan statements is a violation of the rules.

 

Page 3 of 6

making

 
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 4

|
of 21

Plaintiff Farmer should not be admonished by the Court (“By Judge Wang”) because

opposing Counsel Joshua Weiner searched high and low using the Courts E.C.F. filing system to

locate Plaintiffs past and current cases to dig up dirt, thereafter alerted the Court that Pl

made a request for a judges recusal in an unrelated case in a different District Court, for the

 

intiff

purposes of prejudicing Plaintiff before Judge Wang even though the document was filed in

camera with the District Court out of the SDNY jurisdiction, Counsel Weiner used the document

to prejudice Plaintiff before this Court.

Plaintiff will not stand by and allow you or anyone to take advantage of a District Court

Judge through deceit by turning in a tainted recommendation and report that’s not based on the

facts but is based on deceit.

Dated: Queens, New York
June 26, 2019

MINTZ & GOLD LLP
Alexander H. Gardner

600 Third Avenue, 25" FI
New York, N.Y. 10016

Tel: (212) 696-4848

Fax: (212) 696-1231
gardner@mintzandgold.com

Attorneys for Defendants Dental
Associates of New York, LLP, Mukund
J. Matani, Gary Greenwald &
Greenwald & Matani PTR.

BUDD LARNER

Counselors At Law
Joshua Weiner Esq.

Page 4 of 6

Respectfully submitted,

 

intiff

 

By: Ric Farmer
136-50 38"/Ave, #3D
Flushing, NY 11354

(347) 933-9685

 

 
J J

 

Case 1:17-cv-09300-GBD-OTW Document 86

150 John F. Kennedy Parkway
Short Hills, NJ 07078-2703
Tel: 973.379.4800

Fax: 973.379.7734
jweiner@buddlarner.com

 

Attorney for the Defendants Fzoad.com
Enterprises Inc., and Dr. David F. Gross

COUGHLIN DUFFY LLP
Joshua Weiner Esq.

350 Mount Kemble Avenue
PO Box 1917

Morristown, New Jersey 07962
jweiner@coughlinduffy,com

Direct: 973-631-6020
Main: 973-267-0058
Fax: 973-267-6442

Attorney for the Defendants Fzoad.com
Enterprises Inc., and Dr. David F. Gross

Page 5 of 6

Filed 06/26/19

Page 5

O

 

 
| |

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 6 of 21
|

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD FARMER,

-against-

Plaintiff,

FZOAD.COM ENTERPRISES INC.,

D/b/a MANHATTAN EYEWORKS,

D/b/a CHELSEA VISION ASSOCIATES,
DENTAL ASSOCIATES OF NEW YORK LLP,
GREENWALD & MATANI PTR,

17-CV-9300 (GBD) (OTW)

 

DAVID FOREST GROSS,
MUKUND J. MATANI, and GARY GREENWALD,
Defendants.
x
AFFIRMATION OF SERVICE

I, Richard Farmer Plaintiff, declare under penalty of perjury that I submitted today’s

filings to the Pro Se office, Letter to the Honorable George B. Daniels and Ona T. Wang, to be

submitted via E.C.F., electronic filing to all the parties involved.

Dated: Queens, New York
June 26, 2019

Page 6 of 6

Respectfully submitted,

RICHARD FARMER, Plaintiff
Appearing Pro Se

/S/ Richard Farmer
By: Richard Farmer
136-20 38" Ave, #3D
Flushing, NY 11354
(347) 933-9685

 

 

 
 

|
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 7 of 24

EXHIBIT “A”

[Code of Conduct for United States Judges - Compliance with the Code of Conduct]

 

 
| l i ©

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 8 of 21

Canon 1: A Judge Should Uphold the Integrity and Independence of the Judiciary

An independent and honorable judiciary is indispensable to justice in our society. A judge should
maintain and enforce high standards of conduct and should personally observe those standards,
so that the integrity and independence of the judiciary may be preserved. The provisions of this
Code should be construed and applied to further that objective. |

Canon 2: A Judge Should Avoid impropriety and the Appearance of Impropriety in all
Activities

(A) Respect for Law. A judge should respect and comply with the law and should act at all times
in a manner that promotes public confidence in the integrity and impartiality of the judi¢i

 

relationships to influence judicial conduct or judgment. A judge should neither lend the
of the judicial office to advance the private interests of the judge or others nor convey 0

others to convey the impression that they are ina special position to influence the judge.
should not testify voluntarily as a character witness.

(B) Outside Influence. A judge should not allow family, social, political, financial, or cf

   
 
 

 

(C) Nondiscriminatory Membership. A judge should not hold membership in any chong ation

that practices invidious discrimination on the basis of race, sex, religion, or national origi
|
Canon 2A. An appearance of impropriety occurs when reasonable minds, with knowlef
the relevant circumstances disclosed by a reasonable inquiry, would conclude that the jt
honesty, integrity, impartiality, temperament, or fitness to serve as a judge is impaired. [Public
confidence in the judiciary is eroded by irresponsible or improper conduct by judges, including
harassment and other inappropriate workplace behavior. A judge must avoid all impropriety and
appearance of impropriety. This prohibition applies to both professional and personal co duct. A
judge must expect to be the subject of constant public scrutiny and accept freely and willingly
restrictions that might be viewed as burdensome by the ordinary citizen. Because it is no
practicable to list all prohibited acts, the prohibition is necessarily cast in general terms that
extend to conduct by judges that is harmful although not specifically mentioned in the Code.
Actual improprieties under this standard include violations of law, court rules, or other specific
provisions of this Code. |

Canon 2B. Testimony as a character witness injects the prestige of the judicial office into the
proceeding in which the judge testifies and may be perceived as an official testimonial. A judge
should discourage a party from requiring the judge to testify as a character witness except in
unusual circumstances when the demands of justice require. This Canon does not create a
privilege against testifying in response to an official summons. |

judge or others. For example, a judge should not use the judge’s judicial position or title to gain
advantage in litigation involving a friend or a member of the judge’s family. In contracts for
publication of a judge’s writings, a judge should retain control over the advertising to a oid
exploitation of the judge’s office. |

A judge should avoid lending the prestige of judicial office to advance the private mi sts of the
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 910 21
|

A judge should be sensitive to possible abuse of the prestige of office. A judge should not initiate
communications to a sentencing judge or a probation or corrections officer but may provide
information to such persons in response to a formal request. Judges may participate in|the

process of judicial selection by cooperating with appointing authorities and screening |
committees seeking names for consideration and by responding to official inquiries con

person being considered for a judgeship.

Canon 2C. Membership of a judge in an organization that practices invidious discrimin

eming a

tion

 

gives rise to perceptions that the judge’s impartiality is impaired. Canon 2C refers to the current

practices of the organization. Whether an organization practices invidious discriminatio
a complex question to which judges should be sensitive. The answer cannot be determi

n is often
ed from

 

a mere examination of an organization’s current membership rolls but rather depends on how the

 

dedicated to the preservation of religious, ethnic or cultural values of legitimate commo
to its members, or that it is in fact and effect an intimate, purely private organization v
membership limitations could not be constitutionally prohibited. See New York State

organization selects members and other relevant factors, such as that the ma eomng

n interest

hose
Club

Ass’n. Inc. v. City of New York, 487 U.S. 1, 108 S. Ct. 2225, 101 L. Ed. 2d 1 (1988); Board of

Directors of Rotary International v. Rotary Club of Duarte, 481 U.S. 537, 107 8. Ct. 194
Ed. 2d 474 (1987); Roberts v. United States Jaycees, 468 U.S. 609, 104 S. Ct. 3244, 8

462 (1984). Other relevant factors include the size and nature of the organization and thi
diversity of persons in the locale who might reasonably be considered potential membet
the mere absence of diverse membership does not by itself demonstrate a violation unle

10,95 L.
IL. Ed. 2d
e
s. Thus
5S

the

membership would be diverse in the absence of invidious discrimination. Absent such factors, an

organization is generally said to discriminate invidiously if it arbitrarily excludes fro

membership on the basis of race, religion, sex, or national origin persons who would otherwise

reasonable persons with knowledge of all the relevant circumstances would expect that
be admitted to membership. |
|

the basis of race, sex, religion or national origin, a judge’s membership in an organization that

 

engages in any invidiously discriminatory membership practices prohibited by applicable law
violates Canons 2 and 2A and gives the appearance of impropriety. In addition, it would be a
violation of Canons 2 and 2A for a judge to arrange a meeting at a club that the judge knows
practices invidious discrimination on the basis of race, sex, religion, or national origin in its

Although Canon 2C relates only to membership in organizations that invidiously te on

membership or other policies, or for the judge to use such a club regularly. Moreover, may

manifestation by a judge of the judge’s knowing approval of invidious discrimination |o
basis gives the appearance of impropriety under Canon 2 and diminishes public confid
integrity and impartiality of the judiciary, in violation of Canon 2A.

any
ce in the

When a judge determines that an organization to which the judge belongs engages in invidious
discrimination that would preclude membership under Canon 2C or under Canons 2 and 2A, the
judge is permitted, in lieu of resigning, to make immediate and continuous efforts to have the

—e

organization discontinue its invidiously discriminatory practices. If the organization fé

s to

 

discontinue its invidiously discriminatory practices as promptly as possible (and in all events

within two years of the judge’s first learning of the practices), the judge should resign
immediately from the organization.

 

 

2| Page
= inet sem temic etter tte — Al -—_.-. -.-_.

 

 

|
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 10 of 21
|

|
|

|
Canon 3: A Judge Should Perform the Duties of the Office Fairly, Impartially and
Diligently |

|
The duties of judicial office take precedence over all other activities. The judge should perform
those duties with respect for others, and should not engage in behavior that is harassing, abusive,
prejudiced, or biased. The judge should adhere to the following standards: |

(A) Adjudicative Responsibilities.

(1) A judge should be faithful to, and maintain professional competence in, the law and should
not be swayed by partisan interests, public clamor, or fear of criticism.

(QA judge should hear and decide matters assigned, unless disqualified, and should maintain
order and decorum in all judicial proceedings.

(3) A judge should be patient, dignified, respectful, and courteous to litigants, jurors, witnesses,
lawyers, and others with whom the judge deals in an official capacity. A judge should|require
similar conduct by those subject to the judge’s control, including lawyers to the extent consistent
with their role in the adversary process.

(4) A judge should accord to every person who has a legal interest in a proceeding, and that
person’s lawyer, the full right to be heard according to law. Except as set out below, aljjudge
should not initiate, permit, or consider ex parte communications or consider other
communications concerning a pending or impending matter that are made outside the presence of
the parties or their lawyers. If a judge receives an unauthorized ex parte communication bearing
on the substance of a matter, the judge should promptly notify the parties of the subje¢t matter of
the communication and allow the parties an opportunity to respond, if requested. A jud e may:

 

 

  
  

(a) initiate, permit, or consider ex parte communications as authorized by law;
|
(b) when circumstances require it, permit ex parte communication for scheduling, administrative,
or emergency purposes, but only if the ex parte communication does not address substantive
matters and the judge reasonably believes that no party will gain a procedural, substantive, or
tactical advantage as a result of the ex parte communication; |

|
(c) obtain the written advice of a disinterested expert on the law, but only after giving ayivance
notice to the parties of the person to be consulted and the subject matter of the advice and

affording the parties reasonable opportunity to object and respond to the notice and to|the advice
received; or

(d) with the consent of the parties, confer separately with the parties and their counsell|in an effort
to mediate or settle pending matters.

(5) A judge should dispose promptly of the business of the court.

B|Page

 

 
 

| I , He
|
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 11 of 21
|
|
|
(6) A judge should not make public comment on the merits of a matter pending or impending in
any court. A judge should require similar restraint by court personnel subject to the judge’s
direction and control. The prohibition on public comment on the merits does not extend to public
statements made in the course of the judge’s official duties, to explanations of court pro¢ edures,
or to scholarly presentations made for purposes of legal education. |

(B) Administrative Responsibilities.
(1) A judge should diligently discharge administrative responsibilities, maintain profes onal
competence in judicial administration, and facilitate the performance of the administrative

responsibilities of other judges and court personnel.

(2) A judge should not direct court personnel to engage in conduct on the judge’s behalf or as the
judge’s representative when that conduct would contravene the Code if undertaken by the judge.

 

 

(3) A judge should exercise the power of appointment fairly and only on the basis of merit,
avoiding unnecessary appointments, nepotism, and favoritism. A judge should not approve
compensation of appointees beyond the fair value of services rendered.

(4) A judge should practice civility, by being patient, dignified, respectful, and courteous, in

dealings with court personnel, including chambers staff. A judge should not engage injany form
of harassment of court personnel. A judge should not retaliate against those who report
misconduct. A judge should hold court personnel under the judge’s direction to similar
standards.

(5) A judge with supervisory authority over other judges should take reasonable measures to
ensure that they perform their duties timely and effectively.

(6) A judge should take appropriate action upon receipt of reliable information indicating the
likelihood that a judge’s conduct contravened this Code, that a judicial employee’s conduct
contravened the Code of Conduct for Judicial Employees, or that a lawyer violated applicable
rules of professional conduct.

(C) Disqualification.

(1) A judge shall disqualify himself or herself in a proceeding in which the judge’s impartiality
might reasonably be questioned, including but not limited to instances in which:

(a) the judge has a personal bias or prejudice concerning a party, or personal knowledge of
disputed evidentiary facts concerning the proceeding;

(b) the judge served as a lawyer in the matter in controversy, or a lawyer with whom the judge
previously practiced law served during such association as a lawyer concerning the matter, or the
judge or lawyer has been a material witness;

 

A|Page

 

 
coe Le

 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 12) of 21

(c) the judge knows that the judge, individually or as a fiduciary, or the judge’s spouse or minor
child residing in the judge’s household, has a financial interest in the subject matter in
controversy or in a party to the proceeding, or any other interest that could be affected
substantially by the outcome of the proceeding;

(d) the judge or the judge’s spouse, or a person related to either within the third degree of
relationship, or the spouse of such a person is:

(i) a party to the proceeding, or an officer, director, or trustee of a party;
(ii) acting as a lawyer in the proceeding;

(iii) known by the judge to have an interest that could be substantially affected by the outcome of
the proceeding; or

(iv) to the judge’s knowledge likely to be a material witness in the proceeding;
(e) the judge has served in governmental employment and in that capacity participated as a judge
(in a previous judicial position), counsel, advisor, or material witness concerning the proceeding
or has expressed an opinion concerning the merits of the particular case in controversy.
(2) A judge should keep informed about the judge’s personal and fiduciary financial interests and
make a reasonable effort to keep informed about the personal financial interests of the judge’s

spouse and minor children residing in the judge’s household.

(3) For the purposes of this section:

 

(a) the degree of relationship is calculated according to the civil law system; the follov i
relatives are within the third degree of relationship: parent, child, grandparent, grandchi
grandparent, great grandchild, sister, brother, aunt, uncle, niece, and nephew; the liste
include whole and half blood relatives and most step relatives;

(c) “financial interest” means ownership of a legal or equitable interest, however smal
relationship as director, advisor, or other active participant in the affairs of a party, ex

(i) ownership in a mutual or common investment fund that holds securities is not a “fj
interest” in such securities unless the judge participates in the management of the fund;

(ii) an office in an educational, religious, charitable, fraternal, or civic organization is
“financial interest” in securities held by the organization;

(iii) the proprietary interest of a policyholder in a mutual insurance company, or a der
mutual savings association, or a similar proprietary interest, is a “financial interest” ir

 

 
oe L. —l.—. Ih so
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 13 of 21

 

 

organization only if the outcome of the proceeding could substantially affect the value of the
interest;

(iv) ownership of government securities is a “financial interest” in the issuer only if the outcome
of the proceeding could substantially affect the value of the securities;

(d) “proceeding” includes pretrial, trial, appellate review, or other stages of litigation.

(4) Notwithstanding the preceding provisions of this Canon, if a judge would be disqualified
because of a financial interest in a party (other than an interest that could be substantially
affected by the outcome), disqualification is not required if the judge (or the judge’s spouse or
minor child) divests the interest that provides the grounds for disqualification.

 

(D) Remittal of Disqualification. Instead of withdrawing from the proceeding, a judge
disqualified by Canon 3C(1) may, except in the circumstances specifically set out in subsections
(a) through (e), disclose on the record the basis of disqualification. The judge may participate in
the proceeding if, after that disclosure, the parties and their lawyers have an opportunity to

confer outside the presence of the judge, all agree in writing or on the record that the inde
should not be disqualified, and the judge is then willing to participate. The agreement should be
incorporated in the record of the proceeding.

 

|
Canon 3A(3). The duty to hear all proceedings fairly and with patience is not inconsistent with
the duty to dispose promptly of the business of the court. Courts can be efficient and businesslike
while being patient and deliberate.

impartiality of the judiciary applies to all the judge’s activities, including the discharge of the
judge’s adjudicative and administrative responsibilities. The duty to be respectful includes the
responsibility to avoid comment or behavior that could reasonably be interpreted as harassment,
prejudice or bias.

|
Canon 3A(4). The restriction on ex parte communications concerning a proceeding inc udes
communications from lawyers, law teachers, and others who are not participants in th
proceeding. A judge may consult with other judges or with court personnel whose function is to
aid the judge in carrying out adjudicative responsibilities. A judge should make reasonable
efforts to ensure that law clerks and other court personnel comply with this provision.
A judge may encourage and seek to facilitate settlement but should not act in a mann , that
coerces any party into surrendering the right to have the controversy resolved by the corte

The duty under Canon 2 to act in a manner that promotes public confidence in the = ity and

 

|
|
Canon 3A(5). In disposing of matters promptly, efficiently, and fairly, a judge must qe monstrate
due regard for the rights of the parties to be heard and to have issues resolved without
unnecessary cost or delay. A judge should monitor and supervise cases to reduce or eliminate
dilatory practices, avoidable delays, and unnecessary costs.

le|Page

 

|
|
|
|
|
|
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 14 of 21

Prompt disposition of the court’s business requires a judge to devote adequate time to judicial
duties, to be punctual in attending court and expeditious in determining matters under
submission, and to take reasonable measures to ensure that court personnel, litigants, and their
lawyers cooperate with the judge to that end.

 

Canon 3A(6). The admonition against public comment about the merits of a pending or
impending matter continues until the appellate process is complete. If the public comment
involves a case from the judge’s own court, the judge should take particular care so that the
comment does not denigrate public confidence in the judiciary’s integrity and impartiality, which
would violate Canon 2A. A judge may comment publicly on proceedings in which the judge is a
litigant in a personal capacity, but not on mandamus proceedings when the judge is a litigant in
an official capacity (but the judge may respond in accordance with Fed. R. App. P. 21(b
|
Canon 3B(3). A judge’s appointees include assigned counsel, officials such as referees,
commissioners, special masters, receivers, guardians, and personnel such as law clerks,
secretaries, and judicial assistants. Consent by the parties to an appointment or an award of
compensation does not relieve the judge of the obligation prescribed by this subsection.

a

Canon 3B(4). A judge should neither engage in, nor tolerate, workplace conduct that is
reasonably interpreted as harassment, abusive behavior, or retaliation for reporting such|conduct.
The duty to refrain from retaliation includes retaliation against former as well as current judiciary
personnel.

Under this Canon, harassment encompasses a range of conduct having no legitimate role in the
workplace, including harassment that constitutes discrimination on impermissible grounds and
other abusive, oppressive, or inappropriate conduct directed at judicial employees or others. See
Rules for Judicial-Conduct and Judicial-Disability Proceedings, Rule 4(a)(2) (providing) that
“cognizable misconduct includes: (A) engaging in unwanted, offensive, or abusive oe
conduct, including sexual harassment or assault; (B) treating litigants, attorneys, judicia
employees, or others in a demonstrably egregious and hostile manner; or (C) creating
work environment for judicial employees”) and Rule 4(a)(3) (providing that “cognizabl
misconduct includes intentional discrimination on the basis of race, color, sex, gender
identity, pregnancy, sexual orientation, religion, national origin, age, or disability”). |

 

 
   
  
 
   
 
  

when judges take appropriate action based on reliable information of likely misconduct.
Appropriate action depends on the circumstances, but the overarching goal of such action should
be to prevent harm to those affected by the misconduct and to prevent recurrence. A j

deciding what action is appropriate, may take into account any request for confidentiality made
by a person complaining of or reporting misconduct. See Rules for Judicial-Conduct a
Judicial-Disability Proceedings, Rule 4(a)(6) (providing that “cognizable misconduct
failing to call to the attention of the relevant chief district judge or chief circuit judge
information reasonably likely to constitute judicial misconduct or disability. A judge v

Canon 3B(6). Public confidence in the integrity and impartiality of the judiciary is .

  
    
     
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 15

statute or rule. A judge’s assurance of confidentiality must yield when there is reliable
information of misconduct or disability that threatens the safety or security of any person or that
is serious or egregious such that it threatens the integrity and proper functioning of the judiciary.
A person reporting information of misconduct or disability must be informed at the outset of a
Judge’s responsibility to disclose such information to the relevant chief district judge Gr chief
circuit judge. Reliable information reasonably likely to constitute judicial misconduct 6
disability related to a chief circuit judge should be called to the attention of the next most-senior
active circuit judge. Such information related to a chief district judge should be called t the
attention of the chief circuit judge.”).

 

lawyer disciplinary proceedings; a judge should be candid and honest with disciplinary
authorities.

intimate relationship. |

Canon 3C(1)(c). In a criminal proceeding, a victim entitled to restitution is not, within
meaning of this Canon, a party to the proceeding or the subject matter in controversy.
who has a financial interest in the victim of a crime is not required by Canon 3C(1)(c) t
disqualify from the criminal proceeding, but the judge must do so if the judge’s imparti
might reasonably be questioned under Canon 3C(1) or if the judge has an interest that
substantially affected by the outcome of the proceeding under Canon 3C(1)(d)(iii).

Canon 3C(1)(d)(ii). The fact that a lawyer in a proceeding is affiliated with a law fi
which a relative of the judge is affiliated does not of itself disqualify the judge. Howeve
judge’s impartiality might reasonably be questioned” under Canon 3C(1), or the relati
known by the judge to have an interest in the law firm that could be “substantially affected by the
outcome of the proceeding” under Canon 3C(1)(d)(iii), the judge’s disqualification is x uired.

Canon 4: A Judge May Engage in Extrajudicial Activities that are Consistent with the
Obligations of Judicial Office

A judge may engage in extrajudicial activities, including law-related pursuits and civic,
charitable, educational, religious, social, financial, fiduciary, and governmental activities, and
may speak, write, lecture, and teach on both law-related and nonlegal subjects. Howeve , ajudge
should not participate in extrajudicial activities that detract from the dignity of the ia ’s office,
interfere with the performance of the judge’s official duties, reflect adversely on the judge’s

impartiality, lead to frequent disqualification, or violate the limitations set forth below,

(A) Law-related Activities.
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 16 of 21

  
   
      

(1) Speaking, Writing, and Teaching. A judge may speak, write, lecture, teach, and patti ipate in
other activities concerning the law, the legal system, and the administration of justice

(2) Consultation. A judge may consult with or appear at a public hearing before an executive or
legislative body or official: |

|
(a)on matters concerning the law, the legal system, or the administration of justice;

(b)to the extent that it would generally be perceived that a judge’s judicial experience provides
special expertise in the area; or

>

(c)when the judge is acting pro se in a matter involving the judge or the judge’s interes

(3) Organizations. A judge may participate in and serve as a member, officer, director, trustee, or
nonlegal advisor of a nonprofit organization devoted to the law, the legal system, or the
administration of justice and may assist such an organization in the management and :

 

of funds. A judge may make recommendations to public and private fund-granting ager
about projects and programs concerning the law, the legal system, and the administrati
justice. |

law. |

(5) Practice of Law. A judge should not practice law and should not serve as a family |
lawyer in any forum. A judge may, however, act pro se and may, without compensation,
legal advice to and draft or review documents for a member of the judge’s family. |
|
| irector,

(B) Civic and Charitable Activities. A judge may participate in and serve as an ore
cial

trustee, or nonlegal advisor of a nonprofit civic, charitable, educational, religious, or s
organization, subject to the following limitations: |
|
(1) A judge should not serve if it is likely that the organization will either be engaged ij
proceedings that would ordinarily come before the judge or be regularly engaged in adv
proceedings in any court.

rsary

(2) A judge should not give investment advice to such an organization but may serve on its board
of directors or trustees even though it has the responsibility for approving investment isions.
(C) Fund Raising. A judge may assist nonprofit law-related, civic, charitable, educational,
religious, or social organizations in planning fund-raising activities and may be listed asian
officer, director, or trustee. A judge may solicit funds for such an organization from judges over
whom the judge does not exercise supervisory or appellate authority and from members of the
judge’s family. Otherwise, a judge should not personally participate in fund-raising activities,
solicit funds for any organization, or use or permit the use of the prestige of judicial office for
that purpose. A judge should not personally participate in membership solicitation if the

9|Page

 
a iE
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 17 of 21

 

solicitation might reasonably be perceived as coercive or is essentially a fund-raising
mechanism.

(D) Financial Activities. .

=

(1) A judge may hold and manage investments, including real estate, and engage in othe
remunerative activity, but should refrain from financial and business dealings that exploit the

judicial position or involve the judge in frequent transactions or continuing business relationships
with lawyers or other persons likely to come before the court on which the judge serves!

(2) A judge may serve as an officer, director, active partner, manager, advisor, or employee of a
business only if the business is closely held and controlled by members of the judge’s f ily.
For this purpose, “members of the judge’s family” means persons related to the judge or the
judge’s spouse within the third degree of relationship as defined in Canon 3C(3)(a), any other
relative with whom the judge or the judge’s spouse maintains a close familial relationship, and
the spouse of any of the foregoing.

 

—_

 

(3) As soon as the judge can do so without serious financial detriment, the judge should divest
‘nvestments and other financial interests that might require frequent disqualification.

 

(4) A judge should comply with the restrictions on acceptance of gifts and the prohibition on
solicitation of gifts set forth in the Judicial Conference Gift Regulations. A judge should

endeavor to prevent any member of the judge’s family residing in the household from soliciting
or accepting a gift except to the extent that a judge would be permitted to do so by he ui
Conference Gift Regulations. A “member of the judge’s family” means any relative ofjajjudge by
blood, adoption, or marriage, or any person treated by a judge as a member of the judge's family.
(5) A judge should not disclose or use nonpublic information acquired in a judicial capatity for
any purpose unrelated to the judge’s official duties. |
(E) Fiduciary Activities. A judge may serve as the executor, administrator, trustee, guardian, or
other fiduciary only for the estate, trust, or person of a member of the judge’s family as defined
in Canon 4D(4). As a family fiduciary a judge is subject to the following restrictions: |

(1) The judge should not serve if it is likely that as a fiduciary the judge would be engaged in
proceedings that would ordinarily come before the judge or if the estate, trust, or war becomes
involved in adversary proceedings in the court on which the judge serves or one under its
appellate jurisdiction. |
(2) While acting as a fiduciary, a judge is subject to the same restrictions on financial activities
that apply to the judge in a personal capacity. |
|
(F) Governmental Appointments. A judge may accept appointment to a governmental committee,
commission, or other position only if it is one that concerns the law, the legal A the

 

administration of justice, or if appointment of a judge is required by federal statute. judge
should not, in any event, accept such an appointment if the judge’s governmental dutie would
tend to undermine the public confidence in the integrity, impartiality, or independence of the
Jo. A
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 18 of 21

 

judiciary. A judge may represent the judge’s country, state, or locality on ceremonial o¢casions
or in connection with historical, educational, and cultural activities.

 

(G) Chambers, Resources, and Staff. A judge should not to any substantial degree use judicial

chambers, resources, or staff to engage in extrajudicial activities permitted by this Canon.
|

(H) Compensation, Reimbursement, and F. inancial Reporting. A judge may accept comp nsation
and reimbursement of expenses for the law-related and extrajudicial activities permitted by this
Code if the source of the payments does not give the appearance of influencing the judge in the
judge’s judicial duties or otherwise give the appearance of impropriety, subject to the following
restrictions: |

|
(1) Compensation should not exceed a reasonable amount nor should it exceed what a P rson
who is not a judge would receive for the same activity. |
|
|
(2) Expense reimbursement should be limited to the actual costs of travel, food, and lodging
reasonably incurred by the judge and, where appropriate to the occasion, by the judge’s spouse
or relative. Any additional payment is compensation. |
(3) A judge should make required financial disclosures, including disclosures of gifts and other
things of value, in compliance with applicable statutes and Judicial Conference regulations and
directives. |
Canon 4. Complete separation of a judge from extrajudicial activities is neither possible nor
wise; a judge should not become isolated from the society in which the judge lives. As a judicial
officer and a person specially learned in the law, a judge is in a unique position to contribute to
the law, the legal system, and the administration of justice, including revising substantive and
procedural law and improving criminal and juvenile justice. To the extent that the judge’s time
permits and impartiality is not compromised, the judge is encouraged to do so, either |
independently or through a bar association, judicial conference, or other organization edicated
to the law. Subject to the same limitations, judges may also engage in a wide range of non-law-
related activities. |
|

Within the boundaries of applicable law (see, e.g., 18 U.S.C. § 953) a judge may express
opposition to the persecution of lawyers and judges anywhere in the world if the judge has
ascertained, after reasonable inquiry, that the persecution is occasioned by conflict between the
professional responsibilities of the persecuted judge or lawyer and the policies or practices of the

relevant government. |

|
A person other than a spouse with whom the judge maintains both a household and an intimate
relationship should be considered a member of the judge’s family for purposes of legal assistance
under Canon 4A(5), fund raising under Canon 4C, and family business activities under Canon
4D(2). |
Canon 4A. Teaching and serving on the board of a law school are permissible, but in| the case of
a for-profit law school, board service is limited to a nongoverning advisory board. |

[41 |Page

 

Ti
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page +f 2
|

Consistent with this Canon, a judge may encourage lawyers to provide pro bono ‘een services.

Canon 4A(4). This Canon generally prohibits a judge from mediating a state court matter, except
in unusual circumstances (e.g., when a judge is mediating a federal matter that cannot be
resolved effectively without addressing the related state court matter). |
Canon 4A(5). A judge may act pro se in all legal matters, including matters involving litigation
and matters involving appearances before or other dealings with governmental bodies. [In so
doing, a judge must not abuse the prestige of office to advance the interests of the ‘dee or the
judge’s family.

Canon 4B. The changing nature of some organizations and their exposure to litigation make it
necessary for a judge regularly to reexamine the activities of each organization with which the
Judge is affiliated to determine if the judge’s continued association is appropriate. For example,
in many jurisdictions, charitable hospitals are in court more often now than in the past.

Canon 4C. A judge may attend fund-raising events of law-related and other organizations

although the judge may not be a speaker, a guest of honor, or featured on the program of such an
event. Use of a judge’s name, position in the organization, and judicial designation on
organization’s letterhead, including when used for fund raising or soliciting members,
violate Canon 4C if comparable information and designations are listed for others.

 

Canon 4D(1), (2), and (3). Canon 3 requires disqualification of a judge in any proceeding in
which the judge has a financial interest, however small. Canon 4D requires a judge to refrain
from engaging in business and from financial activities that might interfere with the impartial
performance of the judge’s judicial duties. Canon 4H requires a judge to report compensation
received for activities outside the judicial office. A judge has the rights of an ordinary citizen
with respect to financial affairs, except for limitations required to safeguard the proper
performance of the judge’s duties. A judge’s participation in a closely held family bus
while generally permissible, may be prohibited if it takes too much time or involves misuse of
judicial prestige or if the business is likely to come before the court on which the judge serves.
Owning and receiving income from investments do not as such affect the performance |of a

judge’s duties.

  
   
 

Canon 4D(5). The restriction on using nonpublic information is not intended to affect a judge’s
ability to act on information as necessary to protect the health or safety of the judge or almember

of a judge’s family, court personnel, or other judicial officers if consistent with other provisions
of this Code.

Canon 4E. Mere residence in the judge’s household does not by itself make a person al
of the judge’s family for purposes of this Canon. The person must be treated by the judg
member of the judge’s family.

The Applicable Date of Compliance provision of this Code addresses continued service
fiduciary.

 
 

Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page 20

  
      
    
 
 

A judge’s obligation under this Code and the judge’s obligation as a fiduciary may come into
conflict. For example, a judge should resign as a trustee if it would result in detriment to the trust
to divest holdings whose retention would require frequent disqualification of the judge in
violation of Canon 4D(3). |
|
Canon 4F. The appropriateness of accepting extrajudicial assignments must be assessed in light
of the demands on judicial resources and the need to protect the courts from involvement in
matters that may prove to be controversial. Judges should not accept governmental appointments
that could interfere with the effectiveness and independence of the judiciary, interfer
performance of the judge’s judicial responsibilities, or tend to undermine public confidence in
the judiciary. |
|
Canon 4H. A judge is not required by this Code to disclose income, debts, or invest
except as provided in this Canon. The Ethics Reform Act of 1989 and implementing regulations
promulgated by the Judicial Conference impose additional restrictions on judges’ receipt of
compensation. That Act and those regulations should be consulted before a judge enters into any
arrangement involving the receipt of compensation. The restrictions so imposed include but are
not limited to: (1) a prohibition against receiving “honoraria” (defined as anything of Vv lue
received for a speech, appearance, or article), (2) a prohibition against receiving compensation
for service as a director, trustee, or officer of a profit or nonprofit organization, (3) a requirement
that compensated teaching activities receive prior approval, and (4) a limitation on the eceipt of
“outside earned income.”

nts,

Canon 5: A Judge Should Refrain from Political Activity
(A) General Prohibitions. A judge should not:

|
|
|
|
|
|
|
(1) act as a leader or hold any office in a political organization; |

(2) make speeches for a political organization or candidate, or publicly endorse or oppo
candidate for public office; or

Ca

(3) solicit funds for, pay an assessment to, or make a contribution to a political organi ation or
candidate, or attend or purchase a ticket for a dinner or other event sponsored by a political
organization or candidate.

(B) Resignation upon Candidacy. A judge should resign the judicial office if the judge ecomes
a candidate in a primary or general election for any office. |

(C) Other Political Activity. A judge should not engage in any other political activity.
provision does not prevent a judge from engaging in activities described in Canon 4.

The term “political organization” refers to a political party, a group affiliated with a political
party or candidate for public office, or an entity whose principal purpose is to advocate
against political candidates or parties in connection with elections for public office.

 
 

 

ES oo -- “Toe
|
Case 1:17-cv-09300-GBD-OTW Document 86 Filed 06/26/19 Page at of 21

Compliance with the Code of Conduct

Anyone who is an officer of the federal judicial system authorized to perform judicial functions

is a judge for the purpose of this Code. All judges should comply with this Code exc pt as

|
|
|
|
|
provided below. :

|
|
(A) Part-time Judge

A part-time judge is a judge who serves part-time, whether continuously or periodically, but is
permitted by law to devote time to some other profession or occupation and whose compensation
for that reason is less than that of a full-time judge. A part-time judge:

(1) is not required to comply with Canons 4A(4), 4A(5), 4D(2), 4E, 4F, or 4H(3);
(2) except as provided in the Conflict-of-Interest Rules for Part-time Magistrate Judges! should
not practice law in the court on which the judge serves or in any court subject to that court's

appellate jurisdiction, or act as a lawyer in a proceeding in which the judge has served as a judge
or in any related proceeding.

(B) Judge Pro Tempore

A judge pro tempore is a person who is appointed to act temporarily as a judge or as a special
master.

(1) While acting in this capacity, a Judge pro tempore is not required to comply with Canons

4A(4), 4A(5), 4D(2), 4D(3), 4E, 4F, or 4H(3); further, one who acts solely as a special master is
not required to comply with Canons 4A(3), 4B, 4C, 4D(4), or 5.
(2) A person who has been a judge pro tempore should not act as a lawyer in a proceeding in
which the judge has served as a Judge or in any related proceeding. |

 

(C) Retired Judge

A judge who is retired under 28 U.S.C. § 371(b) or § 372(a) (applicable to Article III judges), or
who is subject to recall under § 178(d) (applicable to judges on the Court of Federal C aims), or
who is recalled to judicial service, should comply with all the provisions of this Code xcept
Canon 4F, but the judge should refrain from judicial service during the period of extrajudicial
appointment not sanctioned by Canon 4F. All other retired judges who are eligible for feral to
judicial service (except those in U.S. territories and possessions) should comply with t ne
provisions of this Code governing part-time judges. However, bankruptcy judges and ni agistrate
judges who are eligible for recall but who have notified the Administrative Office of ihe United
States Courts that they will not consent to recall are not obligated to comply with the ptovisions
of this Code governing part-time judges. Such notification may be made at any time after
retirement, and is irrevocable. A senior Judge in the territories and possessions must comply with
this Code as prescribed by 28 U.S.C. § 373(c)(5) and (d). |

14|Page

 
